Citation Nr: 0947307	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable rating prior to April 
17, 2009 and a rating in excess of 10 percent since April 17, 
2009 for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from December 1943 to May 1946 
and from February 1952 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware that granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (0 percent) rating effective July 3, 2007.  
The Veteran appeals for a higher rating.

In April 2009, the Veteran testified during a hearing before 
a decision review officer at the RO; a transcript of that 
hearing is of record.  

In an August 2009 rating decision, the RO increased the 
rating for bilateral hearing loss to 10 percent effective 
April 17, 2009.  As higher ratings are available for this 
disability prior to and since that date, the claim remains 
before the Board and is recharacterized as stated on the 
title page.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

In his November 2008 VA Form 9, the Veteran indicated that he 
desired a Board hearing at the RO (that is, a Travel Board 
hearing).  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  

Although the Veteran also requested and testified during a 
hearing before a decision review officer, there is no 
indication that he no longer desires his requested Travel 
Board hearing.  As the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The Veteran and 
his representative should be notified of 
the time and place to report for the 
hearing.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


